Citation Nr: 1709688	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-32 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder/depression, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Carl Price, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to September 1968 for which he received an honorable discharge, and from September 1968 to April 1970 for which he was discharged under honorable conditions.  Further, it is noted the record reflects his active service included duty in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in December 2007 and April 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in the adjudication below the focus of the Veteran's psychiatric disorder claim was whether he had PTSD as a result of his active service.  Nevertheless, in accord with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has construed the appeal as one for an acquired psychiatric disorder however diagnosed.

The Veteran provided testimony at a hearing before personnel at the RO in July 2012, and before the undersigned Veterans Law Judge (VLJ) in November 2016.  Transcripts of both hearings are of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's hypertension claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed tinnitus as a result of his active service.

2.  The competent and credible evidence of record it is at least as likely as not the Veteran has dysthymic disorder/depression secondary to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016); Charles v. Principi, 16 Vet. App. 370 (2002); Fountain v. McDonald, 27 Vet. App. 258 (2015).

2.  The criteria for a grant of service connection for dysthymic disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Matters

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Tinnitus

The Veteran has contended, in pertinent part, that his tinnitus was present at least within 6 months after his separation from service.

The Board further observes that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the etiology of the disorder, not its existence.  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

In view of the Veteran's contention that his tinnitus was present within his first post-service year, it does appear service connection is warranted pursuant to Charles, supra, and Fountain, supra.  Therefore, the Board finds the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed tinnitus as a result of his active service.  As such, service connection is granted for this disability.

Analysis - Psychiatric Disorder

The Veteran has contended, in pertinent part, that he developed recurrent psychiatric problems while on active duty.  He has attributed these problems to various in-service stressors, and provided details thereof.  He has also indicated that his psychiatric disorder is secondary to his service-connected disabilities.

Inasmuch as the Veteran claimed service connection for PTSD, the Board notes that in addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § .304 (f).  Further, 38 C.F.R. § 4.125 (a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  However, a March 2012 VA examiner concluded the Veteran did not satisfy the DSM criteria for PTSD.  The examiner did diagnose the Veteran with dysthymic disorder which included symptoms of depression, as well as anxiety disorder.  The treatment records also include a diagnosis of panic disorder without agoraphobia.

The Board observes that the Veteran's psychiatric condition was evaluated as normal on a March 1970 separation examination.  However, he indicated on a concurrent Report of Medical History that he had experienced frequent or terrifying nightmares.  Further, his service treatment records indicate he received psychiatric treatment in 1969 due to drug issues, which he has intimated were related to his psychiatric problems.

The Board acknowledges that the March 2012 VA examiner provided opinions against the Veteran's dysthymic disorder and anxiety disorder being directly related to service.  However, it does not appear the examiner explicitly addressed the Veteran's in-service drug issues or report of frequent or terrifying nightmares in the supporting rationale.  As such, it appears these opinions may not adequately address the issue of direct service connection.

Despite the foregoing, the March 2012 VA examiner did attribute the Veteran's current dysthymic disorder/depression to, among other things, ongoing health problems.  Here, the Veteran is already service connected for coronary artery disease, type II diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, and peripheral neuropathy of the left upper extremity.  Moreover, the fact he experiences significant impairment from these disabilities is exemplified, in part, by the fact he has been assigned a total rating based upon individual unemployability (TDIU) due to these disabilities.  In addition, for the reasons stated above, the Board has determined service connection is warranted for tinnitus.  As there is competent medical evidence that the Veteran's dysthymic disorder is due to ongoing health problems, it would appear it would have to include these service-connected disabilities.

The Board acknowledges that the Veteran also receives treatment for nonservice-connected medical conditions.  Further, the March 2012 VA examiner also identified other factors that played a role in the dysthymic disorder.  Nevertheless, the Board cannot ignore the fact the examiner's opinion reflects the dysthymic disorder, to include symptoms of depression, is due, at least in part, to the service-connected disabilities.  Moreover, in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."

In view of the foregoing, the Board finds that the competent and credible evidence of record it is at least as likely as not the Veteran has dysthymic disorder/depression secondary to his service-connected disabilities.  Therefore, service connection is warranted for this disability.

The Board acknowledges that the Veteran has been diagnosed with other psychiatric disorders over the years; and it has been determined the evidence does not appear to adequately address the matter of direct service connection.  However, at his November 2016 hearing the Veteran related that a grant of service connection for any psychiatric disorder would satisfy his appeal as to this claim.  Transcript p. 11.  As such, no further discussion of this issue is required.


ORDER

Service connection for tinnitus is granted.

Service connection for dysthymic disorder is granted.


REMAND

The Veteran has contended, in part, that his hypertension is secondary to his service-connected diabetes mellitus and/or coronary artery disease.  He has also indicated that it is related to his presumed in-service exposure to herbicide agents from his active service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116.  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The Board notes that hypertension is not one of the conditions recognized by VA as being presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 
§§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange (i.e., herbicides) does not preclude direct service connection for other conditions based on exposure to Agent Orange).  No competent medical opinion is of record which addresses this matter.

In regard to the Veteran's claim of secondary service connection, the Board acknowledges that there is competent medical evidence to the effect the Veteran's diagnosis of hypertension preceded the diagnosis of diabetes by at least 4 years.  However, there is no competent medical evidence which addresses the matter of secondary aggravation; nor whether the hypertension is secondary to the service-connected coronary artery disease.

In view of the foregoing, the Board finds that a remand is required to accord the Veteran a competent medical examination and opinion to address the nature and etiology of his hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for hypertension since September 2015.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hypertension symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his hypertension.  The claims folder should be made available to the examiner for review before the examination.

The examiner should express an opinion as to whether it is at least as likely as not the Veteran's hypertension was incurred in or otherwise the result of his active service, to include presumed exposure to herbicide agents therein. 

If the examiner determines the hypertension is not directly related to active service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the Veteran's service-connected disabilities particularly his diabetes mellitus or coronary artery disease.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the hypertension issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this case was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


